Citation Nr: 1439225	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-18 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a healed fracture of the left ankle with traumatic arthritis and a scar of the medial malleolus.  

2.  Entitlement to a total evaluation based on unemployability due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink



INTRODUCTION

The Veteran served on active duty from September 1969 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a heart disorder, to include as secondary to a service-connected left ankle disability, has been raised by the record in a March 2012 statement by the Veteran's representative.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  

The case was remanded by the Board in April 2012 to obtain updated VA treatment records, to provide the Veteran with proper notice, to request information regarding his employment status, and to afford the Veteran a VA medical examination.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's ankle disability manifested with pain and limitation of motion, but did not manifest with ankylosis of the joint. 

2.  The Veteran's left ankle scar manifested as painful.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5271 (2013).

2.  The criteria for a separate disability rating of 10 percent for a painful scar of the left ankle have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has certain notice and assistance obligations.  August 2006 and August 2013 letters satisfied the notice requirements.  As to the duty to assist, the record in this case includes service treatment records, VA treatment records, VA examination reports, Social Security Administration records, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

With the VCAA requirements having been met, the Board may proceed to a decision on the claim.  

Increased Rating - Left Ankle

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Board notes that in a March 2014 rating decision, service connection was granted for left foot drop secondary to the Veteran's service-connected left ankle disability.  The Veteran has not submitted a notice of disagreement with that issue.  Therefore, the rating level and effective date are not on appeal and are not addressed in the decision below.  

The Veteran's service-connected left ankle disability has been rated under Diagnostic Code 5271 for limitation of motion of the ankle.  Under that regulation, moderate limitation of motion warrants a 10 percent disability rating and marked limitation of motion warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.  The normal range of ankle motion is to 20 degrees of dorsiflexion and to 45 degrees of plantar flexion. 38 C.F.R. § 4.71a, Plate II.

The Veteran's service connected ankle is currently rated at 20 percent, which is the maximum schedular disability rating under Diagnostic Code 5271.  Therefore, no additional disability rating is warranted under that regulation.  

To receive an additional disability rating in excess of 10 percent, the evidence must show ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

During the December 2009 VA examination, the examiner specifically found no ankylosis.  The examiner during the February 2014 VA examination also specifically noted no ankylosis.  Treatment records are negative for any diagnosis of ankylosis of the ankle.  Therefore, the Board finds that an increased disability rating is not warranted under that regulation.  

Even considering the effect of pain and repetition, the Veteran's functioning does not more closely approximate a higher rating for the left ankle.  The Board acknowledges the Veteran's assertion that he experiences pain in the left ankle, which causes a functional impairment.  While this may be true, the examiner's objective range of motion findings and the Veteran's reported ability to function have consistently showed impairment no worse than contemplated by the current rating.  

The Board must also consider entitlement to a separate rating for scars of the left ankle.  The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case. 

Under the applicable (earlier) regulations, to receive a disability rating for scars of the cervical spine, the scar must exhibit one characteristic of disfigurement, be superficial and unstable, or be superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 7803, 7804 (2007).  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

Scar is 5 or more inches (13 or more cm.) in length.  
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  
Surface contour of scar is elevated or depressed on palpation. 
Scar is adherent to underlying tissue.  
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).

The VA examiner in February 2014 found that the Veteran's ankle scar was painful. He noted that the Veteran experienced pain over a pinpoint area of the ankle only with deep palpation.   

As the evidence indicates a superficial and painful scar on examination, the Veteran is entitled to a separate compensable disability rating for scars of the left ankle.  38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2007)



Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate for the Veteran's left ankle.  In this case, the Board finds that the rating criteria contemplate the Veteran's left ankle disability because it rates the condition based on his limitation of motion and pain, manifestations that are contemplated in the rating criteria.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Finally, the issue of TDIU is addressed in the remand portion of this decision and therefore will not be considered in the current extraschedular analysis.   



ORDER

Entitlement to a disability rating in excess of 20 percent for residuals of a healed fracture of the left ankle with traumatic arthritis and a scar of the medial malleolus is denied.  

Entitlement to a separate 10 percent disability rating for painful and superficial scar of the left ankle is granted.  


REMAND

The Veteran's claim of service connection for a heart disability affects the disabilities considered under his TDIU claim; therefore, the service connection and TDIU claims are inextricably intertwined.  Thus, a decision by the Board on the claim for TDIU would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should complete the development of the referred claim to reopen entitlement to service connection for a heart disability.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if the claim on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


